Citation Nr: 1638167	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine strain.  

2.  Entitlement to a compensable separate rating for sciatic nerve paralysis of the left lower extremity prior to May 7, 2014, and in excess of 10 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in April 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the March 2010 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability from 10 percent to 20 percent effective December 21, 2009, the date of the Veteran's increased rating claim.  

In an October 2014 rating decision the Veteran was granted service connection for sciatic nerve, left lower extremity associated with chronic lumbar strain.  The RO granted a 10 percent evaluation effective May 7, 2014, the date of the VA examination.  The Veteran did not file any document with VA expressing disagreement with the October 2014 decision regarding the sciatic nerve evaluation.  However, the sciatic nerve paralysis is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the lumbar spine disability.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the sciatic nerve paralysis in the October 2014 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board are as shown on the title page.


FINDINGS OF FACT

1.  For the period of consideration the Veteran's lumbar spine disability did not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  From June 5, 2012, and thereafter, the Veteran's left lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.   

3.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular evaluation in excess of 20 percent for a service-connected lumbar spine disability have not been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5235-5243 (2015).

2.  The criteria for a separate 20 percent rating, but no higher, for left lower extremity sciatic nerve, have been met from June 5, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Code 8520 (2015).  

3.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Board notes the Veteran has not been provided with a VA examination specific to his claim for entitlement to TDIU.  However, the Veteran has been provided a May 2014 VA examination which considered the Veteran's sole service-connected disabilities of a lumbar spine strain and left lower extremity sciatic nerve paralysis and provided an opinion as to the Veteran's employability.  Additionally, as noted below, the evidence of record does not demonstrate that the Veteran is completely unemployable.  Thus, the Board finds a remand to obtain a VA examination to specifically address the Veteran's claim for entitlement to TIDU is unnecessary.  

Therefore, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Lumbar Spine Disability 

a.  Legal Criteria  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Diagnostic Codes (Code) identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

It is also appropriate to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

b.  Analysis 

The Veteran submitted a December 2009 claim seeking entitlement to an increased rating stating that his lumbar spine disability had increased in severity.  Thereafter, the Veteran was granted an increased rating of 20 percent disabling effective December 21, 2009, the date of his claim.  The Board finds for the period on appeal an evaluation in excess of 20 percent is not warranted.

As a preliminary matter, the Board notes to the extent the Veteran has described cervical spine pain in relation to his service-connected lumbar spine disability the Veteran has filed a claim for a cervical spine disability, which was denied by an April 2014 Board decision.  The Veteran has not filed an appeal with this decision, thus it is final, and not before the Board at this time.  Therefore, these symptoms will not be discussed further.  

The Veteran was provided with a January 2010 VA examination.  The Veteran stated he was unable to lift more than a small suitcase or walk more than 20 minutes.  The Veteran reported being unsure how long he could stand or sit.  The Veteran stated he last worked in 2008 and had stopped due to his lumbar spine.  The Veteran endorsed flare-ups two to three times a week, which lasted up to all day and could only be relieved by lying down.  The Veteran reported seeing a doctor yearly for back pain and noted he had not been hospitalized in the past year for his back pain.  Upon physical examination no spasms or muscle atrophy was found.  The Veteran presented with a normal gait and slight tenderness to right palpation.  The straight leg test was negative for pain in the low back.  The examiner noted an x-ray finding of a normal lumbosacral spine and diagnosed the Veteran with a chronic lumbar strain.  Range of motion testing was performed and found the Veteran's forward flexion to be 50 degrees with pain at 50 degrees, extension of 30 degrees with pain at 25 to 30 degrees, bilateral lateral rotation to 45 degrees with pain at 45 degrees, and bilateral flexion of 30 degrees with pain at 25 to 30 degrees.  The examiner stated that there was no additional limitation by pain, fatigue, weakness, or lack of endurance following the repetitive use test.  

The April 2014 Board remand requested that the RO obtain VA treatment records from April 2010 to the present.  This request was completed and the records were obtained.  The Veteran's complete treatment records from April 2010 through February 2014 show his repeated complaints of back pain, with no ankylosis noted during this time period.  

Additionally, the April 2014 Board remand requested the RO schedule the Veteran for a VA examination.  As a result, the Veteran was provided with a May 2014 VA examination.  An in person examination was performed and the Veteran's claims file was reviewed.  The examiner noted a previous diagnosis of lumbosacral strain in 1970 and degenerative disc disease of the lumbar spine in 2012.  The Veteran reported he was only able to perform carpentry work once in a while due to his back pain.  The Veteran stated the time he can stand depends on the job he is doing but that he has no trouble sitting for any length of time.  The Veteran reported being able to walk approximately a block before he has to stop and rest and noted he goes for a walk two to three times a day.  The Veteran noted he can ride a bike a "pretty fair" distance before he needs to stop and rest.  The Veteran reported flare-ups that come at a higher level of pain at which point he takes a Tylenol and "chills" for a while. 

A physical examination was performed and range of motion findings were noted as forward flexion of 85 degrees, extension of 25 degrees, bilateral lateral flexion of 25 degrees, and bilateral lateral rotation of 20 degrees.  No objective evidence of painful motion was noted.  The Veteran noted his range of motion limitation was due to stiffness.  The repetitive use test was performed with no additional loss of range of motion.  Functional loss was noted as less movement than normal.  The physical examination revealed no muscle spasms, normal gait, no guarding, normal muscle strength, and no muscle atrophy.  The Veteran was noted to have IVDS, but reported no incapacitating episodes over the past 12 months.  The examiner noted if the vertebral joints of the lumbar spine experience repetitive movements and flare-ups, then the Veteran may have an additional loss of range of motion of 5 degrees due to pain and weakness.  This would make the Veteran's range of motion findings forward flexion of 80 degrees, extension of 20 degrees, bilateral lateral flexion of 20 degrees, and bilateral lateral rotation of 15 degrees.

The May 2014 examiner concluded "I would opine that his current level of social impairment due to his service connected chronic lumbar strain is mild since it sounds like he is pretty active and gets out of the house frequently during the day.  His occupational impairment is moderate because of the worsening of his lumbar strain and the development of degenerative disc disease and bulging discs which have made his work as a carpenter more difficult."

The Veteran has provided lay statements pertaining to his lumbar spine disability.  In a December 2009 statement the Veteran stated he had extreme pain in his neck, left shoulder, and back.  The Veteran stated due to his chronic pain he is unable to perform at work and that this has been a problem for the past 30 years.  In a September 2010 VA Form 9 the Veteran reported his back has increased in severity and that he is unable to work at all.  The Veteran is competent to report the extent of his physical abilities while experiencing back pain, thus his lay statements are competent evidence of his back pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).      

The Board finds entitlement to an evaluation in excess of 20 percent disabling is not warranted.  As noted above a rating of 40 percent disabling is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  At no point during the period of consideration did the Veteran's lumbar spine disability manifest forward flexion limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  

When considering the Veteran's limited range of motion, to include, due to pain, the Veteran's forward flexion was at most limited to 50 degrees during the January 2010 VA examination.  The Board notes the May 2014 VA examiner noted the Veteran's range of motion could be further limited by five degrees during a flare-up but as noted above this would only limit the Veteran's forward flexion to 80 degrees.  Thus, the Veteran's forward flexion was not shown to be limited to 30 degrees or less during the period of consideration.  

Therefore, as the Veteran's forward flexion was not shown to be limited to 30 degrees or less  nor was favorable ankylosis of the entire thoracolumbar spine shown during the period of consideration entitlement to an evaluation in excess of 20 percent disabling for the Veteran's lumbar spine disability is denied.  

The May 2014 VA examiner noted the Veteran had IVDS but that he did not experience any incapacitating episodes during the period under consideration.  Thus, a separate higher rating under Code 5243 is not warranted.  38 C.F.R. § 4.71a, Code 5243.    

The Board has also considered whether a separate compensable rating for neurological impairment in the Veteran's right lower extremity is warranted at any time during the rating period in question; however, the medical evidence does not show such impairment during this period.  While the Veteran repeatedly reported left lower extremity paralysis and was diagnosed with left lower extremity numbness, there is no evidence of right lower extremity sciatic nerve paralysis.  The Board notes a July 2010 VA treatment record noted the Veteran reported chest pain followed by right leg numbness, however this was later diagnosed as chest pain only.  The Veteran was not later diagnosed with a right lower extremity neurologic impairment.  Additionally, the Board notes the May 2014 VA examiner noted the Veteran tested positive during the straight leg test indicating the possible presence of a right lower extremity neurologic impairment.  However, the Veteran's right lower extremity sensory examination and neurologic findings were otherwise normal.  Therefore, the Board finds that a separate evaluation for a right lower extremity neurological impairment is not warranted at this time. 

c.  Extraschedular 

The discussion above reflects that the Veteran's lumbar spine disability is manifested by pain and limited motion.  Those symptoms and related impairment are encompassed by the schedular criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

II.  Sciatic Nerve Paralysis

a.  Legal Criteria 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Code 8520.

b.  Analysis 

i.  Prior to May 7, 2014 

The current claim for increased rating for the Veteran's service-connected lumbar spine disability was received in December 2009.  Therefore, the Board will consider whether the Veteran was entitled to a separate compensable rating for his left lower extremity sciatic nerve paralysis prior to May 7, 2014, the date of the Veteran's most recent VA examination.  

The Veteran was provided with a January 2010 VA examination.  The Veteran's straight leg test was bilaterally negative for pain.  The Veteran's sensation was noted as normal in his bilateral lower extremities. 

A June 5, 2012 VA treatment record noted the Veteran presented to the emergency room with left leg paresthesia which had onset the day prior; he denied any past history of weakness in the leg.  The Veteran reported he thought he had experienced a stroke and reported that he had difficulty walking and had several near falls.  A neurological examination showed signs of possible irritation of the L5-S1 root on the left, which is part of the sciatic nerve.  The treatment provider noted "muscle strength is preserved with possibly decreased strength on left dorsal flexion but patient is able to ambulate independently without any signs of stepage."  The Veteran's June 2012 emergency room records show his left lower extremity muscle strength was decreased to a level of three or four out of five.  The Veteran presented with a normal sensory and vibratory examination with a brisk left patellar reflex.  The Veteran's gait was noted to be slow and hesitant favoring the left.  The Veteran was diagnosed with numbness in left lower extremity and low back pain.

As noted above a 20 percent rating under Code 8520 is granted for incomplete paralysis of the sciatic nerve which is moderate.  Resolving reasonable doubt in favor of the Veteran, the totality of the evidence, specifically, the Veteran's June 2012 VA treatment records and his eventual diagnosis of left lower extremity sciatic nerve paralysis, indicate that the Veteran was likely experiencing an earlier manifestation of his currently diagnosed moderate left lower extremity sciatic nerve moderate incomplete paralysis.  The Board notes as stated above the evidence shows normal neurological findings prior to June 2012.  Therefore, the Veteran is entitled a separate 20 percent rating for left lower extremity sciatic nerve paralysis from June 5, 2012, when he presented to the emergency room with left lower extremity numbness.  

ii.  After May 7, 2014

An October 2014 rating decision granted the Veteran service connection for left lower extremity sciatic nerve and rated it as 10 percent disabling as the Veteran presented with mild incomplete paralysis.  For the reasons stated below the Board finds the Veteran is entitled to a higher rating.   

The Veteran was provided with a May 2014 VA examination.  Upon physical examination the Veteran was noted to have moderate left lower extremity paraestheasis and moderate left lower extremity numbness.  The Veteran reported sometimes the paresthesia and numbness of the left lower extremity can be severe.  The examiner concluded the Veteran had moderate radiculopathy of the left lower extremity.  The examiner noted nerve root involve of the left sciatic nerve.  The Veteran was noted to have no other neurologic abnormalities. 

As noted above a 20 percent rating under Code 8520 is granted for moderate incomplete paralysis of the sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, the totality of the evidence, specifically, the May 2014 VA examination noting moderate paresthesia and numbness of the left lower extremity.  The Board acknowledges the Veteran's statement that his left lower extremity paresthesia and numbness can "sometimes" be severe, but based on the totality of the evidence the Board finds the Veteran's left lower extremity sciatic nerve incomplete paralysis most closely approximates moderate incomplete paralysis and therefore a 20 percent rating.  

c.  Extraschedular 

The discussion above reflects that the Veteran's left lower extremity sciatic nerve paralysis is manifested by paresthesia and numbness.  Those symptoms and related impairment are encompassed by the schedular criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

a.  Legal Criteria 

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

b.  Analysis 

The Veteran is currently in receipt of service connection for chronic lumbar strain, evaluated as 20 percent and left lower extremity radiculopathy, evaluated as 20 percent as a result of the Board decision.  His combined rating is 40 percent.  Consequently, he is not eligible for a TDIU on a schedular basis, and the only question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis. Id.; 38 C.F.R. § 4.16 (b).  As is discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected disabilities.  

The Veteran was provided with a January 2010 VA examination.  The Veteran reported he was not working and that he had last worked full time two years prior at an assembly plant.  The Veteran stated he stopped working because of his lumbar spine disability.  The Veteran noted he missed approximately two weeks of work due to pain the last time he had worked full time.  The examiner stated "My impression is the patient is a 68 year old male with chronic lumbar strain.  It is unclear to me why the patient would be unable to obtain or maintain gainful employment in a sedentary position with his current lumbar spine condition."

The Veteran was provided with a May 2014 VA examination.  As noted above, the Veteran reported he was limited to working part time carpentry jobs due to his lumbar spine pain.  The Veteran noted the time he can stand depends on the job he is doing but that he has no trouble sitting for any length of time.  The Veteran reported he can walk about a block before he has to stop and rest and noted he goes for a walk two to three times a day.  The Veteran reported being able to ride a bike a pretty fair distance before he needs to stop and rest.  The examiner noted the Veteran cannot work fulltime anymore due to the pain in the lumbar spine and the feeling of paresthesia in his left lower leg.  The examiner later further clarified the Veteran's occupational impairment is "moderate because of the worsening of his lumbar strain and the development of degenerative disc disease and bulging discs which have made his work as a carpenter more difficult."  The examiner also noted "I would opine that his current level of social impairment due to his service connected chronic lumbar strain is mild since it sounds like he is pretty active and gets out of the house frequently during the day." 

The Veteran has provided lay statements regarding his occupational impairment.  The Veteran submitted a December 2009 statement the indicating that he had extreme pain in his neck, left shoulder, and back.  The Veteran stated due to his chronic pain he is unable to perform at work and that this has been a problem for the past 30 years.  The Board notes the Veteran has previously sought service connection for the pain in his neck and left shoulder, but was denied by an April 2014 Board decision.  The Board's determination of TDIU eligibility is based solely on the Veteran's service-connected disabilities, thus the Board cannot consider the effects of any diagnosed left shoulder or neck disabilities on the Veteran's employability.   

Additionally, in a September 2010 VA Form 9 the Veteran reported his back pain had increased in severity and that he is unable to work at all.  The Board notes the Veteran was reportedly unemployed in 2010 but as of 2014 was noted to be working at least part time.  The Veteran is competent to report his employment status, thus his lay statements are competent evidence of his employment status at that time.    

The Board finds, after considering the totality of the evidence, and particularly the opinions supplied by the VA examiners in January 2010 and May 2014, weighs against the Veteran's TDIU claim.  The January 2010 VA examination report, in pertinent part, essentially found that the Veteran was not precluded from gainful sedentary employment due to his service-connected lumbar spine and left lower extremity disabilities.  Additionally, the May 2014 VA examiner found that the Veteran's lumbar spine disability and left lower extremity sciatic nerve paralysis, his only service-connected disabilities, caused only moderate occupational impairment.  During the May 2014 VA examination the Veteran specifically stated he had "no trouble" sitting for anything length of time.  The VA examiners, in addition, offered their opinions after having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved, as the record shows the Veteran is not precluded from sedentary employment.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir. 2013).  .

The schedular criteria for TDIU are not met and the Veteran has not been shown to be unemployable as a result of his service-connected disabilities.  Therefore, referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b) is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine strain is denied.  

Entitlement to a separate 20 percent rating for sciatic nerve paralysis of the left lower extremity is granted from June 5, 2012, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


